        Case 7:20-cv-00768-PMH
Case 7-20-cv-00768-PMH          Document
                          Document       24 inFiled
                                   18 Filed    NYSD 08/24/20 Page 1 ofPage
                                                      on 08/20/2020    2   1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
AMERICAN EMPIRE SURPLUS LINES                                 :
INSURANCE COMPANY                                             :   Case No. 20-cv-768 (PMH)
                                                              :
                                    Plaintiff,                :
                                                              :   [PROPOSED]
                                                              :   ORDER TO SHOW CAUSE
                                                              :   WITHOUT EMERGENCY
         -against-                                            :   RELIEF ON MOTION FOR
                                                              :   DEFAULT JUDGMENT
                                                              :
HILLVIEW CONSTRUCTION AND                                     :
RENOVATIONS CORP.,                                            :
                                                              :
                                    Defendant.                :
------------------------------------------------------------X

        UPON the Affidavit of Maureen E. O’Connor, dated the 20th day of August, 2020, and

the exhibits annexed thereto, including the Affidavit of Randy Myers with statement of damages

contained therein, sworn to on the 13th day of August, 2020, the Clerk’s Certificate of Default,

dated August 6, 2020, the Proposed Default Judgment submitted herewith, and upon all the

pleadings and proceedings heretofore had herein, including the Complaint and Amended

Complaint herein, it is


        ORDERED, that defendant, Hillview Construction and Renovations Corp., show cause

before this Court, before the Honorable Philip M. Halpern, in Courtroom 12D of the

United States Courthouse, 500 Pearl Street, New York, New York 10007, on the 16th

day of September, on submission only, why an Order should not be entered herein,

pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and Local Civil Rule

55.2(b), granting a default judgment in favor of plaintiff, American Empire Surplus Lines
        Case 7:20-cv-00768-PMH
Case 7-20-cv-00768-PMH          Document
                          Document       24 inFiled
                                   18 Filed    NYSD 08/24/20 Page 2 ofPage
                                                      on 08/20/2020    2   2 of 2



Insurance Company, for defendant’s failure to plead or otherwise defend this action, together

with such other and further relief as this Court may deem just and proper.


       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order to Show Cause of Judge

Philip M. Halpern dated August 24, 2020, plaintiff is to serve a copy of this Order and

supporting documents on defendant by regular mail delivery to be sent out to the following

address:   Hillview Construction and Renovation Corp., 941 McLean Avenue, Yonkers, New

York 10704, no later than August 26, 2020, and provide proof of service on the docket by

August 28, 2020. Defendant’s opposition papers, if any, must be served and filed by

defendant no later than September 16, 2020.


Dated: New York, New York                        SO ORDERED.
       August 24, 2020
                                                 ______________________
                                                 Philip M. Halpern, U.S.D.J.
